DETAILED ACTION
	Claims 1-15 are pending. This in response to the application filed on January 17, 2019 which is a 371 of PCT/US2017/042583 that claims priority to the Provisional 62/363464 filed on July 18, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy D. MacIntyre, Reg. 42/824 on September 30, 2021.

1. (original) A method for identifying a sender of a data frame in a vehicle network of a vehicle, comprising: 
 storing, by a gateway, nth element of a hash chain as a sender verification key in a data store associated with the gateway, where the hash chain is derived by successive applications of a given hash function to a cryptographic key; 
receiving, by the gateway, a data frame sent by a sending electronic control unit via a serial data link to a receiving electronic control unit, where the data frame includes a frame identifier and the frame identifier is derived in part from the cryptographic key; 
extracting, by the gateway, the frame identifier from the data frame; 
applying, by the gateway, the given hash function to the frame identifier to yield a digest; 
comparing, by the gateway, the digest to the sender verification key stored in the data store; and 
verifying, by the gateway, identity of the sender of the data frame when the digest matches the sender verification key, wherein the gateway is implemented by instructions executed by a computer processor. 2. (original) The method of claim 1 wherein verifying the identity of the sender includes replacing the sender verification key in the data store with the frame identifier when the digest matches the sender verification key. 3. (original) The method of claim 1 wherein the sending electronic control unit is not directly coupled to the serial data link and the gateway passes the data frame onto the serial data link in response to the digest matching the sender verification key. 4. (original) The method of claim 1 further comprises discarding, by the gateway, the data frame when the digest does not match the sender verification key. 5. (original) The method of claim 1 wherein the data frame includes a frame identifier but does not include an identifier for the sending electronic control unit or an identifier for the receiving electronic control unit. 6. (original) The method of claim 1 further comprises sharing the cryptographic key with the sending electronic control unit and the receiving electronic control unit. 7. (original) The method of claim 1 wherein the serial data link is further defined as a controller area network. 8. (original) The method of claim 1 wherein the data frame is communicated amongst the sending electronic control unit and the receiving electronic control unit in accordance with Controller Area Network protocol. 9. (original) The method of claim 1 further comprises generating the hash chain by successive applications of the given hash function to the cryptographic key; and storing the hash chain on the sending electronic control unit and the receiving electronic control unit. 10. (original) A method for identifying a sender of a data frame in a vehicle network of a vehicle, comprising: 
receiving, by a verifying electronic control unit, a data frame sent by a sending electronic control unit via a serial data link to a receiving electronic control unit, where the data frame includes a frame identifier and the frame identifier is derived in part from a cryptographic key; 
extracting, by the verifying electronic control unit gateway, the frame identifier from the data frame; applying, by the verifying electronic control unit gateway, a given hash function to the frame identifier to yield a digest; 
truncating, by the verifying electronic control unit gateway, the digest using a truncation function; 
retrieving, by the verifying electronic control unit, a sender verification key stored in a data store on the verifying electronic unit, where the sender verification key is a portion of a hash chain and the hash chain is derived by successive applications of the given hash function to the cryptographic key; 
truncating, by the verifying electronic control unit gateway, the sender verification key using the truncation function; 
comparing, by the verifying electronic control unit, the truncated digest to the truncated sender verification key; 
replace, by the verifying electronic control unit, the sender verification key in the data store with the frame identifier when the truncated digest matches the truncated sender verification key; and 
discarding, by the verifying electronic control unit, the data frame when the truncated digest does not match the truncated sender verification key. 11. (original) The method of claim 10 wherein the data frame includes a frame identifier but does not include an identifier for the sending electronic control unit or an identifier for the receiving electronic control unit. 12. (currently amended) The method of claim 10 wherein the serial data link is further defined as a controller area network. 13. (currently amended) The method of claim 10 wherein the data frame is communicated amongst the sending electronic control unit and the receiving electronic control unit in accordance with Controller Area Network protocol. 14. (original) The method of claim 10 further comprises generating the hash chain by successive applications of the given hash function to the cryptographic key and storing at least a portion of the hash chain on the sending electronic control unit and on the receiving electronic control unit. 15. (original) The method of claim 10 further comprises verifying, by the receiving electronic control unit, sender of the data frame using the frame identifier extracted from the data frame and the cryptographic key.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 	After further search and consideration, Examiner concedes there is no art singly or in combination teaches all claimed features as recited in claims 1 and 10. Therefore, the claims are allowed.
	The closest art is Applicant’s own art PG Pub 20150089236 granted under Patent 9,288,038 that use frame identifier as messages authentication code but not as a digest value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M TRAN/Primary Examiner, Art Unit 2432